Exhibit 10.3

ASSIGNMENT NO. 39 OF RECEIVABLES IN ADDITIONAL ACCOUNTS INCLUDED IN ASSET POOL
ONE (this “Assignment”), dated as of September 6, 2016, by and between CHASE
ISSUANCE TRUST (the “Issuing Entity” or the “Trust”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”) as collateral agent (in such capacity, the
“Collateral Agent”), pursuant to the Asset Pool One Supplement referred to
below, and acknowledged by Chase Bank USA, National Association, in its capacity
as servicer under the Fourth Amended and Restated Transfer and Servicing
Agreement, dated as of January 20, 2016 (as heretofore supplemented and amended,
the “Transfer and Servicing Agreement”), among Chase Bank USA, National
Association, as administrator and servicer, Chase Card Funding LLC, as
transferor, the Trust and Wells Fargo, as indenture trustee (in such capacity,
the “Indenture Trustee”) and collateral agent (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Trust, the Collateral Agent and the Indenture Trustee are parties
to the Third Amended and Restated Asset Pool One Supplement, dated as of
January 20, 2016 (hereinafter as such agreement may have been, or may from time
to time be, amended, supplemented or otherwise modified, the “Asset Pool One
Supplement”);

WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to
designate Additional Accounts to be included as Asset Pool One Accounts and to
pledge hereby the Receivables of such Additional Accounts, whether now existing
or hereafter created, to the Collateral Agent to be included as Asset Pool One
Receivables; and

WHEREAS, the Collateral Agent, on behalf of and for the benefit and security of
the Asset Pool One Noteholders, the Indenture Trustee, in its individual
capacity and the Collateral Agent, in its individual capacity, is willing to
accept such designation and pledge subject to the terms and conditions hereof;

NOW, THEREFORE, the Trust and the Collateral Agent hereby agree as follows:

1.        Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Asset Pool One Supplement or, if not defined
therein, in the Transfer and Servicing Agreement unless otherwise defined
herein.

“Addition Cut-Off Date” shall mean, with respect to the Additional Accounts
designated hereby, July 31, 2016.

“Addition Date” shall mean, with respect to the Additional Accounts designated
hereby, September 6, 2016.

“Notice Date” shall mean, with respect to the Additional Accounts designated
hereby, August 29, 2016.

2.        Designation of Additional Accounts. Within five Business Days after
the Addition Date, the Trust shall deliver to the Collateral Agent an accurate
list, based on the computer records of, or kept on behalf of, the Transferor (in
the form of a computer file,



--------------------------------------------------------------------------------

microfiche list, CD-ROM or such other form as is agreed upon between the
Transferor and the Collateral Agent) of each VISA® and MasterCard®1 account
which, as of the Addition Date, shall be deemed to be an Additional Asset Pool
One Account, identified by account number and the aggregate amount of the
Receivables in each such Additional Asset Pool One Account as of the Addition
Cut-Off Date, which list shall be marked as Schedule 1 to this Assignment and
shall, as of the Addition Date, modify and amend and be incorporated into and
made a part of this Assignment and the Asset Pool One Supplement.

3.        Pledge of Receivables.

(a)        The Trust hereby grants to the Collateral Agent, for the benefit and
security of the Asset Pool One Noteholders, the Indenture Trustee, in its
individual capacity and the Collateral Agent, in its individual capacity, a
security interest in all of its right, title and interest, whether owned on the
Addition Cut-Off Date or thereafter acquired, in the Receivables existing on the
Addition Cut-Off Date or thereafter created in the Additional Asset Pool One
Accounts, all Interchange and Recoveries related thereto, all monies due or to
become due and all amounts received or receivable with respect thereto and the
“proceeds” (including “proceeds” as defined in the applicable UCC) thereof and
Insurance Proceeds relating thereto to secure the Asset Pool One Notes (and the
obligations under the Indenture and the Asset Pool One Supplement), equally and
ratably without prejudice, priority or distinction between any Asset Pool One
Note by reason of difference in time of issuance or otherwise, except as
otherwise expressly provided in the Indenture, or in the Indenture Supplement
which establishes any Series, Class or Tranche of Asset Pool One Notes, and to
secure (i) the payment of all amounts due on such Asset Pool One Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Trust under the Indenture, any Indenture Supplement and the Asset
Pool One Supplement relating to the Asset Pool One Notes and (iii) compliance by
the Trust with the provisions of the Indenture, any Indenture Supplement or the
Asset Pool One Supplement relating to the Asset Pool One Notes. This Assignment
constitutes a security agreement under the UCC.

(b)        If necessary, the Trust agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Asset Pool One Receivables in Additional Asset Pool One Accounts
existing on the Addition Cut-Off Date and thereafter created meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect, and maintain perfection of, the sale and assignment of
its interest in such Asset Pool One Receivables to the Collateral Agent, and to
deliver a file-stamped copy of each such financing statement or other evidence
of such filing to the Collateral Agent on or prior to the Addition Date. The
Collateral Agent shall be under no obligation whatsoever to file such financing
or continuation statements or to make any filing under the UCC in connection
with such sale and assignment.

(c)        In connection with such assignment, the Trust further agrees, at its
own expense, on or prior to the date of this Assignment, to indicate in the
appropriate computer files

 

1 

VISA® and MasterCard® are registered trademarks of VISA U.S.A., Inc., and of
MasterCard International Inc., respectively.

 

2



--------------------------------------------------------------------------------

that Receivables created in connection with the Additional Asset Pool One
Accounts and designated hereby have been pledged to the Collateral Agent
pursuant to this Assignment for the benefit and security of the Asset Pool One
Noteholders, the Indenture Trustee, in its individual capacity and the
Collateral Agent, in its individual capacity.

(d)        The parties hereto agree that all pledges of Receivables to the
Collateral Agent pursuant to this Assignment are subject to, and shall be
treated in accordance with, the Delaware Act and each of the parties hereto
agrees that this Assignment has been entered into by the parties hereto in
express reliance upon the Delaware Act. For purposes of complying with the
requirements of the Delaware Act, each of the parties hereto hereby agrees that
any property, assets or rights purported to be pledged, in whole or in part, by
the Trust pursuant to this Assignment shall be deemed to no longer be the
property, assets or rights of the Trust. The parties hereto acknowledge and
agree that each such assignment is occurring in connection with a
“securitization transaction” within the meaning of the Delaware Act.

4.        Acceptance by Collateral Agent. The Collateral Agent hereby
acknowledges its acceptance of all right, title and interest in and to the
Receivables in the Additional Asset Pool One Accounts now existing and hereafter
created, pledged to the Collateral Agent pursuant to Section 3(a) of this
Assignment and declares that it shall maintain such right, title and interest,
upon the trust herein set forth, for the benefit and security of the Asset Pool
One Noteholders, the Indenture Trustee, in its individual capacity and the
Collateral Agent, in its individual capacity.

5.        Representations and Warranties of the Trust. The Trust hereby
represents and warrants to the Collateral Agent, as of the Addition Date (or
such other date as is specified below), that:

(a)        Conditions Precedent. All of the requirements for the addition of
Accounts set forth under subsection 2.12(c) of the Transfer and Servicing
Agreement shall have been satisfied and all of the representations and
warranties set forth under subsection 2.04(a) of the Transfer and Servicing
Agreement to be made on each Addition Date shall be true and correct in all
material respects on such Addition Date;

(b)        Legal, Valid and Binding Obligation. This Assignment constitutes a
legal, valid and binding obligation of the Trust enforceable against the Trust
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity);

(c)        Eligibility of Additional Accounts. As of the Addition Cut-Off Date,
each Additional Account designated hereby was an Eligible Account;

(d)        Insolvency. As of each of the Addition Cut-Off Date and the Addition
Date, no Insolvency Event with respect to the Trust has occurred and the
assignment by the Trust of Receivables arising in the Additional Accounts to the
Collateral Agent has not been made in contemplation of the occurrence thereof;

 

3



--------------------------------------------------------------------------------

(e)        No Adverse Effect. The acquisition by the Collateral Agent of the
Receivables arising in the Additional Accounts shall not, in the reasonable
belief of the Trust, result in an Adverse Effect;

(f)        No Conflict. The execution and delivery by the Trust of this
Assignment, the performance of the transactions contemplated by this Assignment
and the fulfillment of the terms hereof applicable to the Trust, will not
conflict with or violate any Requirements of Law applicable to the Trust or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which the Trust is a party or by which it or its properties
are bound;

(g)        No Proceedings. There are no proceedings or investigations, pending
or, to the best knowledge of the Trust, threatened against the Trust before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Assignment, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Assignment, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Trust, would materially and adversely affect the performance by
the Trust of its obligations under this Assignment or (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Assignment; and

(h)        All Consents. All authorizations, consents, orders or approvals of
any court or other governmental authority required to be obtained by the Trust
in connection with the execution and delivery of this Assignment by the Trust
and the performance of the transactions contemplated by this Assignment by the
Trust, have been obtained.

6.        Conditions Precedent. The acceptance by the Collateral Agent set forth
in Section 4 hereof and the amendment of the Asset Pool One Supplement pursuant
to Section 7 hereof are each subject to the satisfaction of the conditions
precedent set forth in subsection 2.4(c) of the Asset Pool One Supplement on or
prior to the dates specified in such subsection 2.4(c), except to the extent any
such conditions have been waived. For purposes of subsection 2.4(c)(ii) of the
Asset Pool One Supplement, “Notice Date” shall having the meaning specified in
Section 1 hereof. With respect to the condition specified in subsection
2.4(c)(xi) of the Asset Pool One Supplement, on or prior to the date hereof, the
Administrator, on behalf of the Issuing Entity, shall have delivered to the
Collateral Agent a certificate of a Vice President or more senior officer of the
Administrator, substantially in the form of Schedule 2 hereto, certifying that
all requirements set forth in clauses (iii) through (x) of subsection 2.4(c) of
the Asset Pool One Supplement for designating and conveying Receivables in
Additional Asset Pool One Accounts have been satisfied or waived. The Collateral
Agent may conclusively rely on such Officer’s Certificate, shall have no duty to
make inquiries with regard to the matters set forth therein, and shall incur no
liability in so relying.

7.        Amendment of the Asset Pool One Supplement. The Asset Pool One
Supplement is hereby amended to provide that all references therein to the
“Asset Pool One Supplement,” to “this Asset Pool One Supplement” and to “herein”
shall be deemed from and after the Addition Date to be a dual reference to the
Asset Pool One Supplement as supplemented by this Assignment. All references
therein to Additional Asset Pool One Accounts shall be

 

4



--------------------------------------------------------------------------------

deemed to include the Additional Accounts designated hereby and all references
therein to Asset Pool One Receivables shall be deemed to include the Receivables
pledged hereby. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Asset Pool One Supplement
shall remain unamended and shall continue to be, and shall remain, in full force
and effect in accordance with its terms and except as expressly provided herein
shall not constitute or be deemed to constitute a waiver of compliance with or a
consent to noncompliance with any term or provision of the Asset Pool One
Supplement.

8.        Counterparts. This Assignment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

9.        GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHASE ISSUANCE TRUST By:   CHASE BANK USA, NATIONAL ASSOCIATION,   as
Administrator By:  

    /s/ Todd S. Lehner

  Name:         Todd S. Lehner   Title:           Managing Director

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

    /s/ Cheryl C. Zimmerman

  Name:         Cheryl C. Zimmerman   Title:           Vice President

 

Acknowledged by: CHASE BANK USA,

NATIONAL ASSOCIATION,

as Servicer

By:  

    /s/ Todd S. Lehner

  Name:         Todd S. Lehner   Title:           Managing Director

 

Chase Issuance Trust

Assignment No. 39 (APO)



--------------------------------------------------------------------------------

Schedule 1

to Assignment No. 39

of Receivables

LIST OF ADDITIONAL ASSET POOL ONE ACCOUNTS

[Delivered to the Collateral Agent]



--------------------------------------------------------------------------------

Schedule 2

to Assignment No. 39

of Receivables

Chase Issuance Trust

Officer’s Certificate

Todd S. Lehner, a duly authorized officer of Chase Bank USA, National
Association, as administrator (the “Administrator”) for the Chase Issuance Trust
(the “Trust”), hereby certifies and acknowledges on behalf of the Trust that to
the best of his knowledge the following statements are true on
                         (the “Addition Date”), and acknowledges on behalf of
the Trust that this Officer’s Certificate will be relied upon by Wells Fargo
Bank, National Association (“Wells Fargo”), as collateral agent (the “Collateral
Agent”) in connection with the Collateral Agent entering into Assignment No.
         of Receivables in Additional Accounts, dated as of
                         (the “Assignment”), by and between the Trust and the
Collateral Agent, in connection with the Third Amended and Restated Asset Pool
One Supplement, dated as of January 20, 2016 (as heretofore supplemented and
amended, the “Asset Pool One Supplement”), by and between the Trust and Wells
Fargo as indenture trustee (the “Indenture Trustee”) and Collateral Agent. The
undersigned hereby certifies and acknowledges on behalf of the Trust that:

(a)        Representations and Warranties. Each of the representations and
warranties made by the Trust in Section 5 of the Assignment is accurate as of
the Addition Date.

(b)        Conditions Precedent. All of the requirements for the addition of
Accounts set forth under clauses (iii) through (x) of subsection 2.4(c) of the
Asset Pool One Supplement shall have been satisfied in all material respects on
the Addition Date or waived.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Asset Pool One Supplement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the day and year first set
forth above.

 

CHASE ISSUANCE TRUST By:   CHASE BANK USA, NATIONAL ASSOCIATION,   as
Administrator By:  

 

  Name:   Title: